Citation Nr: 1234133	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-03 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent disabling for residuals of cold injury of the right lower extremity.

2.  Entitlement to an initial rating greater than 10 percent disabling for residuals of cold injury of the left lower extremity.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to November 1960 and from October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2011.  This matter was originally on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  In August 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

Pursuant to the Board's October 2011 Remand, the RO via the Appeals Management Center asked the Veteran to provide additional treatment records or authorization for VA to obtain such treatment records identified by the Veteran at the August 2011 Board hearing, obtained an addendum opinion regarding the extent to which the Veteran's osteoarthritis shown on x-ray was attributable otherwise related to cold injury residuals in his feet, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board). 

In this matter, the Board directed that the January 2009 VA cold injury protocol examiner clarify the extent to which the Veteran's osteoarthritis shown on x-ray was attributable or otherwise related to cold injury in his feet and what other symptoms or condition were present which may be residuals of cold injury.  The Board directed that if the January 2009 VA cold injury protocol examiner was unavailable, the Veteran should be scheduled for an additional VA cold injury protocol examination and an opinion provided as to the osteoarthritis and any additional cold injury residuals.  In December 2011, an addendum opinion was provided by a VA examiner other than the one who conducted the January 2009 VA examination without the benefit of a new VA examination.  The December 2011 VA examiner addressed the essential information by reviewing the record and providing an opinion as to the etiology of the Veteran's degenerative changes within the first metatarsal phalangeal (MTP) joints of moth feet and mild hallux valgus deformity of the left first MTP joint.  The fact that a new examination was not conducted in no way diminishes or otherwise affects the probative value of the opinion provided in December 2011.  Thus, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2011 Remand and no further remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's service-connected residuals of cold injury of the bilateral lower extremities are manifested by numbness, sensitivity in cold weather, and generalized foot pain and arthralgia, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent disabling for residuals of cold injury of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7122 (2011). 

2.  The criteria for an initial rating greater than 10 percent disabling for residuals of cold injury of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7122 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The issues on appeal arises from a notice of disagreement as to the initial ratings assigned to the Veteran's residuals of cold injury of both lower extremities, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claims for service connection in October 2008, and as such, the rating assignment issues on appeal fall within the exception for the applicability of 38 U.S.C.A. § 5103(a).  
  
The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As noted above, the Veteran was accorded a VA examination in January 2009 and an addendum opinion was provided in December 2011.  38 C.F.R. § 3.159(c) (4).  The January 2009 VA examiner addressed the etiology and severity of the Veteran's cold injury residuals of bilateral feet in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The December 2011 VA examiner addressed whether the Veteran's degenerative changes were a residual of cold injury.  Together, these examination reports provide an accurate picture of the severity of the Veteran's service-connected bilateral lower extremity residuals of cold injury.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, together, the January 2009 examination report and December 2011 addendum report are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection for cold injury residuals of bilateral lower extremities.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral lower extremity cold injuries are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity, and a 20 percent rating for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

At the January 2009 VA examination, the Veteran reported that in December 1959, he was on the rifle range in Germany when he had frost nip of his toes.  The Veteran reported that it was snowing, the temperature was below freezing, and he had a length of exposure of approximately five hours.  The Veteran reported that when he woke up the day after his cold exposure, he had pain and redness of all toes on both feet and that he was treated at the battalion aid station and directed to wear insulated boots during cold conditions.  The Veteran reported that the symptoms lasted about two weeks but that he had pain and numbness in his toes.

Physical examination demonstrated that his left ankle and first metarsal phalangeal joint appeared arthritic.  There was 2/3 effusion present in the left ankle joint and normal arches.  There was normal appearing skin, nails, and arches.  There was no Achilles tendon tenderness bilaterally, and the bilateral Achilles were intact with normal alignment.  There was a four-degree of valgus angulation of the os calcis in relationship to the long access of the tibia on the right and ten degrees on the left.  There was no fixed or flexible hind, mid or forefoot deformities, abnormal motion, and no callus evidence of abnormal weight bearing.  During ankle range of motion exercise, there was no apparent pain, loss of motion, weakness, fatigability or loss of coordination during three repetitions.  X-rays demonstrated severe arthritic changes and mild arthritic changes of the right and left first metacarpophalangeal joints, respectively as well as a tiny plantar heel spur.  Bilateral foot degenerative joint disease was diagnosed.

A March 2011 VA treatment record noted that the Veteran presented with bilateral foot pain, worse at night.  Objective examination demonstrated that the Veteran was wearing diabetic shoes, he had peripheral neuropathy from frostbite while in the Army in 1960, there was no break in skin integrity on feet, and he experienced increased tingling at night.  The Veteran presented testimony at a hearing before the Board in August 2011 at which time he reported pain when walking or standing for too long and that would turn black if he stays out too long in cold weather.  The Veteran also reported that his feet tingle a lot when he lies down.  The Veteran's spouse testified that Veteran ambulated slower because his feet were cold all the time and that she had to buy diabetic socks because his legs swelled.  In December 2011, the Veteran presented with complaints of increased pain in feet; on physical examination, his skin was intact, warm, and dry.  

Consequent to the Board's October 2011 remand of the issues on appeal, an additional medical opinion regarding whether the Veteran's osteoarthritis was a manifestation of his cold injury residuals was obtained in December 2011 VA medical opinion indicated that the last X-ray of the feet noted degenerative changes within the first metatarsal phalangeal (MTP) joint of both feet with the left worse than the right.  There was mild hallux valgus deformity of the left first MTP joint, but no evidence of any other degenerative changes in the remainder of the foot.  Based on the data available, it was the VA examiner's opinion that the degenerative changes are less likely as not related to the Veteran's cold injury as the changes are limited to the first MTP joints of the feet, and one would expect with arthritic changes to the feet to be more global in nature if it were due to cold residuals.  

Based on a review of the evidence of record, the Board finds that greater than a 10 percent initial rating is not warranted for right or left lower extremity cold injury residuals.  The evidence indicates that the Veteran suffers from bilateral pain, numbness, and cold sensitivity.  The objective evidence of record as addressed above does not demonstrate evidence of any tissue loss, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  Although X-ray abnormalities are noted in the bilateral feet, as showing evidence of degenerative changes, the December 2011 VA examiner concluded that these changes were less likely as not related to the Veteran's cold injury.

As noted, the Veteran has asserted color changes in his feet, specifically that his toes turn black after cold exposure.  In this regard, the Board notes that the record does not contain objective evidence of black-appearing toes after service.  In addition, the Veteran's statements that his toes turned black in service is internally inconsistent with the medical evidence in his service treatment records as well as his statement that his toes had turned black after cold exposure in 1959 when he was on the rifle range all morning in weather that was below freezing.  However, service treatment records indicate that in November 1959, the Veteran presented with small red spots on toes and tenderness, not black toes.  Further, at the January 2009 VA examination, the Veteran reported that the symptom at the time of the cold injury was redness of all ten fingers and toes, and on physical examination, his skin and nails appeared normal.  Further, the private medical records dated from January 2004 to September 2009 do not reflect that the Veteran's toes had ever appeared to be an abnormal color.  VA treatment records from November 2010 to December 2011 similarly do not indicate reports or objective findings of abnormal toe color.

In adjudicating a claim, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

The Veteran's assertion of black toes in service and since service, in the absence of medical treatment, is not on its face incredible; however, the weight of this assertion in light of other evidence of record indicates that the Veteran's assertion of black toes in service and since service is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this regard, the record is absent any contemporaneous medical evidence of black toes in service and since service, and the Veteran has made internally inconsistent statements regarding the symptoms of cold injury in service.  As such, the Board finds that the probative weight of the Veteran's assertions that his toes turned black since service to be outweighed by the absence of objective evidence of black toes combined with the Veteran's inconsistent statements of his toe symptoms during service.

Thus, the Board finds that the Veteran is not entitled to higher initial evaluations for cold injury residuals of the bilateral lower extremities.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b) (1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b) (1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected residuals of cold injury to the bilateral lower extremities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to such disability in the Rating Schedule focus on bilateral pain, numbness, and cold sensitivity.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  

 
ORDER

Entitlement to an initial rating greater than 10 percent disabling for residuals of cold injury of the right lower extremity is denied.

Entitlement to an initial rating greater than 10 percent disabling for residuals of cold injury of the left lower extremity is denied.


REMAND

The record before the Board can reasonably be construed to include a request for a TDIU.  During the Board hearing in August 2011, the Veteran's representative stated, "This is on a claim for individual unemployability, I just wanted to bring up the point that this was affecting him before he retired at his civilian job, it's affected him now in his part-time job repairing tractors and his everyday living.  The Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) noted that a request for TDIU is not a separate claim for benefits and is best analyzed as a request for an appropriate disability rating as part of the claim for increased compensation.  Here, the Veteran is in receipt of compensation for disabilities not on appeal to the Board.  His combined disability evaluation is 40 percent and does not meet the requirements for assignment of a TDIU on a schedular basis, but may still qualify for TDIU on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  As such, the Board finds that it is appropriate to separate the adjudication of the schedular disability rating for the residuals of cold injury of bilateral lower extremities from the adjudication of TDIU.  See Rice, at 455, n.7 (2009) (noting that is permissible for the Secretary to bifurcate TDIU from the adjudication of an increased rating claim in appropriate circumstances).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Under such circumstances, the rating should submit the matter to the Director, Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2011). 

The record reflects that the Veteran is currently service connected for residuals of cold injury of the right upper extremity, right lower extremity, left upper extremity, and left lower extremity, each rated as 10 percent disabling; the Veteran's combined disability evaluation is 40 percent.  Thus, he does not meet the schedular criteria for a TDIU rating, but it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation. 

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Although the Veteran contends that he is unemployable due to service-connected disabilities, there is no objective evidence of such, nor is there competent medical evidence addressing such issue.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that the Veteran should be afforded an appropriate VA examination(s) and/or social and industrial survey to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities. 

Thereafter, if the Veteran still does not meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) and if there is evidence that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Agency of Original Jurisdiction should submit the matter to the Director, Compensation and Pension Service, after adhering to the requirements set forth in 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following actions:

(The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities. 

2.  Schedule the Veteran for a VA examination(s) and/or social and industrial survey to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination. All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, in light of all of the evidence received, readjudicate the issue of entitlement to TDIU.  If it is found that the Veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disabilities, the procedure set forth in 38 C.F.R. § 4.16(b) should be followed regarding referral of the matter to the Director, Compensation and Pension Service. 
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


